Donlon, Judge:
On trial of this case in Seattle, defendant made the following motion:
Ma. Weil. The Government moves to dismiss upon the ground that the merchandise has never been appraised by the Appraiser; the notice was given and the importer filed an appeal to reappraisement but in view of the fact that the merchandise had not been appraised, the Government moves to dismiss.
Mb. Tuttle. I have no objection. (R. 2.)
Upon motion of defendant, the appeal is dismissed.
Judgment will be rendered accordingly.